Citation Nr: 1518966	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a bilateral eye disability.

7.  Entitlement to service connection for headaches with nausea.

8.  Entitlement to service connection for a left hip disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003 and from June 2005 to January 2006.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Following the hearing, the Veteran submitted additional evidence directly to the Board.  He also submitted a written waiver of local consideration of this evidence, which is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's right knee disability is as likely as not related to his military service.

2.  The Veteran's left knee disability is as likely as not related to his military service.

3.  The Veteran's low back disability is as likely as not related to his military service.

4.  The Veteran's right foot disability is as likely as not related to his military service.

5.  The Veteran's left foot disability is as likely as not related to his military service.

6.  The Veteran's bilateral eye disability, specifically, photosensitivity, is as likely as not related to his military service.

7.  The Veteran's headache disability is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  A right knee disability is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  A left knee disability is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  A low back disability is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  A right foot disability is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  A left foot disability is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  A bilateral eye disability, to include photosensitivity, is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

7.  Headaches with nausea are likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral knee, bilateral feet, and low back disability claims.

Here, the Veteran asserts that he injured his knees, back, and feet as a result of the physical rigors of his active military service.  See, e.g., the Board hearing transcript dated October 2014.  The Board has reviewed the record and concludes the evidence supports a finding that the Veteran's currently diagnosed disabilities of the right and left knees, low back, and right and left feet are attributable to his military service.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service treatment records (STRs) show that the Veteran was treated for complaints of right foot pain in August 1999; he was subsequently diagnosed with right tibial tendonitis and an extensor digitorum longus strain of the right foot.  See the STRs dated October 1999.  He was treated for complaints of left ankle/foot pain in October 2000 after falling down a hill and was diagnosed with left foot strain.  STRs dated in November 2001 show that the Veteran sought treatment for left knee pain with a duration of two weeks; he was diagnosed with left patella tendon bursitis.  Notably, in a May 2003 Report of Medical Assessment, the Veteran reported that he suffered from a back injury while on active duty for which he did not seek medical care.  In October 2005, the Veteran was diagnosed with a Grade II sprain of the left knee.  See the STRs dated October 2005 & November 2005.  A December 2005 STR noted that he should continue on light duty for another month as a result of the left knee pain.
The Veteran was afforded a VA examination in June 2010 at which time he was diagnosed with a left foot sprain and an extensor digitorum longus strain of the right foot.  He was also diagnosed with strains of the bilateral knees and lumbar spine.  With respect to the diagnosed bilateral knee disabilities, the examiner determined that the disabilities were less likely as not caused by or a result of the Veteran's active duty service.  The examiner explained that "[t]he records are silent with regard to ongoing treatment of bilateral knee condition since the Veteran's left knee injury was in 2005."  He continued, "[g]iven the absence of documentation of treatment for a knee condition since his military service, it is less likely as not that [the] current condition is due to or caused by active duty military service."

In support of his claims, the Veteran submitted a letter from his primary treatment provider, Dr. V.M.  She reported that she had reviewed the Veteran's STRs, interviewed the Veteran, and had overseen his medical treatment.  She has treated the Veteran for his back disability since his military discharge.  She noted that the Veteran's current diagnosis is broad-based bulging discs and moderate foraminal stenosis found throughout his lumbar spine.  Dr. V.M. opined, "[t]he condition . . . I believe is far more than expected in someone his age, and it is likely caused by or as a result of injuries sustained during his military service."  Dr. V.M. reported that the Veteran is also diagnosed with tendonitis and arthritis of his bilateral feet and knees.  She stated, "[i]t is my opinion that these conditions are as likely as not to be caused by or as a result of his military service as well."  Dr. V.M. explained, "[t]he injuries in his service record book coupled with the high tempo of training expected by all in the Marine Corps, including forced marches with excessive weights, lengthy patrols, physical training, limited recovery times, and persistent injuries to the same areas has led to permanent damage of his feet, knees, and back."

In support of his claims, the Veteran also submitted lay statements from fellow Marines, who served with him including two corpsmen who reported that they treated the Veteran for knee, back, and foot complaints during his military service.  See the statements of Mr. E.E. & Mr. C.G. received in October 2014; see also the statement of Mr. D.P. & Mr. J.S., received in December 2010.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the disabilities of the right and left knees, back, and right and left feet are a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to these issues.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for disabilities of the right and left knees, back, and right and left feet.  See 38 U.S.C.A. § 5107 (West 2014).

II. Bilateral eye disability and headaches with nausea claims.

Here, the Veteran asserts that he suffers from a bilateral eye disability, specifically photosensitivity, as well as headaches with nausea, which he incurred during a severe sandstorm while stationed in Southwest Asia.  See, e.g., the Board hearing transcript dated October 2014.  The Board has reviewed the record and concludes the evidence supports a finding that the Veteran's currently diagnosed photosensitivity of the bilateral eyes, as well as headaches with nausea, are attributable to his military service.

STRs show that the Veteran sustained a laceration to the left eyebrow in July 2000.  To this end, the Board notes that he was service-connected for a scar above the left eyebrow in a September 2010 rating decision.  Pertinently, the Veteran's STRs are absent any documentation of an additional eye disability.

The Veteran was afforded a VA examination in June 2010 at which time it was noted that he suffers from headaches with nausea, but does not meet the criteria for chronic headache syndrome.  In a separate June 2010 VA examination, the Veteran was diagnosed with light sensitivity of the bilateral eyes.  The examiner noted the Veteran's report that the light sensitivity began after getting sand in his eyes during his service in Southwest Asia.

In support of his claims, the Veteran submitted an October 2014 medical opinion from Dr. V.M. who noted that the Veteran suffers from headaches due to exposure to bright lights.  She further noted that the Veteran was involved in a sandstorm in 2003 in Iraq where he sustained damage to his eyes.  She reported that the Veteran "still has extreme light sensitivity."  She stated, "he has to use special lenses that block the UV blue rays from his eyes or he gets severe headaches."  She concluded, "[h]e has no other reason for his eyes to be in this condition other than the injury to his eyes during the sandstorm.  It is my opinion that his light sensitivity is at least as likely as not caused by or is a result of his military service."

In a statement dated December 2010, Mr. D.P. reported that he served with the Veteran in Iraq and witnessed the Veteran's injury to his eyes during the March 2003 sandstorm.  Specifically, he reported, "I bore countless witness to [the Veteran's] recurring injury from the sandstorm we endured.  These injuries include constant headaches, eye irritation, unusual light sensitivity, and bouts of nausea."

The Veteran has submitted personal testimony and statements in support of his contentions of continuing bilateral eye and headache symptomatology.  In this regard, the Board notes that the Veteran is competent to describe what he experienced in service and thereafter, and lay persons are competent to describe their observations.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Here, the Veteran testified under oath concerning his light sensitivity and headaches including continued symptomatology in the years following his January 2006 active duty discharge.  As previously discussed above, the Veteran's assertions as to his symptoms in service and thereafter are competent and credible as to continuity of relevant symptomatology.  Moreover, the Veteran's assertions are corroborated by the statement of Mr. D.P.  Accordingly, the Board finds that the Veteran's currently diagnosed chronic photosensitivity and headaches with nausea cannot reasonably be disassociated from his credible description of in-service symptomatology.

Thus, the evidence is at least in equipoise that the Veteran's chronic bilateral eye and headache disabilities are related to his military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has chronic photosensitivity and headaches with nausea that were incurred during his active duty.  Accordingly, service connection for bilateral eye and headache disabilities are warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a right foot disability is granted.

Entitlement to service connection for a left foot disability is granted.

Entitlement to service connection for a bilateral eye disability is granted.

Entitlement to service connection for headaches with nausea is granted.





REMAND

The Veteran asserts that he injured his left hip as a result of a fall from a truck during his military service.  He contends that his left hip injury was further aggravated by the rigors of his service as a rifleman.  See, e.g., the Board hearing transcript dated October 2014.  To this end, the Veteran is currently diagnosed with a left hip strain.  See the VA examination report dated June 2010.  He has not been provided a medical nexus opinion with respect to this claim; as such, remand is required.  All outstanding VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment.

2. Thereafter, schedule the Veteran for a VA examination to determine the etiology of the claimed left hip disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military left hip symptomatology.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed left hip disability, had its clinical onset during his active duty or is otherwise related to such service, to include as a result of a fall from a truck and/or rigors of service as a rifleman?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disability, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the appeal, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


